DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/12/2019 and 07/07/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: In [66], “BPW” should be “BWP”. In [78], “ow” should be “or”.
Appropriate correction is required.

Claim Objections
Claim 12 is objected to because of the following informalities: In lines 1-2, “a first data subband sets” should be “a first data subband set”.  In lines 2-3, “a second data subband sets” should be “a second data subband set”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, 8 and 10-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (US 2020/0119896, relying on the foreign application CN-201710459573.4).
Regarding Claim 1, Li teaches a method for configuring a data subband set ([0087] BP group) by a user equipment (UE) ([0067] terminal device) in a wireless communication system ([0067] wireless communication system), the method comprising: configuring at least one data subband set within a carrier ([0087] the plurality of BPs belong to a same BP group, and all BPs in the BP group correspond to a same numerology. In this case, the network device sends configuration signaling to the terminal device to carry an ID of the BP group; [0125] the terminal device may determine, based on the ID of the BP group, configuration information of all the BPs included in the BP group, and determine location information and a size of each BP 
communicating with a base station by using the at least one data subband set ([0121] After determining the joint bandwidth of the first BP and the second BP, the terminal device determines, based on the joint bandwidth of the first BP and the second BP, the size of the RBG allocated to the first TB, and finally determines a time-frequency location of a PRB occupied when the first TB is transmitted; [0158] the processing unit 601 is configured to determine a first bandwidth part BP and a second BP. The transceiver unit 602 is configured to receive a first transport block TB sent by a network device),
wherein each of the at least one data subband set consists of at least one data subband ([0087] the plurality of BPs belong to a same BP group, and all BPs in the BP group correspond to a same numerology), and
wherein each of the at least one data subband consists of a set of consecutive physical resource blocks (PRBs) ([0059] one bandwidth part is a frequency domain resource in which N non-overlapping consecutive resource blocks are located, where N>0; or one bandwidth part is a frequency domain resource in which M non-overlapping consecutive resource block groups (RBG) are located, where M>0, where one RBG includes P consecutive RBs, where P>0).

	Regarding Claim 2, Li teaches each of the at least one data subband set is configured per numerology ([0087] the plurality of BPs belong to a same BP group, and all BPs in the BP group correspond to a same numerology).

Regarding Claim 3, Li teaches the at least one data subband corresponds to at least one bandwidth part (BWP) ([0059] A "bandwidth part" described in this application is a part of a channel bandwidth, and may also be referred to as an "operating bandwidth (" or a transmission bandwidth, a mini BP, a BP unit, a BP subband, or the like, and may be referred to as a BP for short, and may also be referred to as a BWP for short).

Regarding Claim 4, Li teaches the at least one data subband includes a control resource set (CORESET) for scheduling in the at least one data subband ([0108] the first BP and the second BP share a control resource set (CORESET); [0111] If a plurality of BPs correspond to a same numerology, a same CORESET group may be configured for the plurality of BPs. In other words, a same CORESET group is configured for all BPs in the plurality of BPs; or one BP group corresponds to one CORESET group, and the one BP group may include a plurality of BPs).

Regarding Claim 5, Li teaches a first data subband among the at least one data subband schedules a second data subband among the at least one data subband ([0108] the first control information is configured in the first BP or the second BP, and is used to schedule the first BP and the second BP).

Regarding Claim 6, Li teaches the at least one data subband set includes multiple data subband sets ([0127] the network device further configures and activates a 

Regarding Claim 8, Li teaches the multiple data subband sets are partially or fully overlapped with each other ([0095] the first BP and the second BP may overlap or may be orthogonal in frequency domain).

Regarding Claim 10, Li teaches numerologies for the multiple data subband sets are identical or different ([0127] the network device further configures and activates a third BP for the terminal device. If a numerology corresponding to the third BP is different from a numerology corresponding to each BP in the BP group, … if the first BP and the second BP correspond to the same numerology and belong to a same BP group, the first TB is mapped onto the first BP and the second BP. If the third BP, the first BP, and the second BP correspond to different numerologies, the network device generates the second TB, and the second TB is mapped onto the third BP).

Regarding Claim 11, Li teaches each of the multiple data subband sets includes an activated data subband ([0081] the network device may configure a third BP or more BPs for the terminal device, and the UE may support more than two activated BPs at 

Regarding Claim 12, Li teaches a first data subband in a first data subband sets among the multiple data subband sets schedules a second data subband in a second data subband sets among the multiple data subband sets ([0080] the network device activates the second BP in an implicit manner by scheduling the second BP on the first; [0108] the first control information is configured in the first BP or the second BP, and is used to schedule the first BP and the second BP).

Regarding Claim 13, the claim is interpreted and rejected for the same reason as set forth in Claim 1.

Regarding Claim 14, Li teaches the UE is in communication with at least one of a mobile device, a network, and/or autonomous vehicles other than the UE ([0071] The communications system includes a core network device, a network device, and user equipment. The network device is configured to provide a communications service for the user equipment and access a core network; [0158] the processing unit 601 is .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in view of Lin et al. (US 2018/0049169, relying on the provisional application 62/374,354).
Regarding Claim 7, Li does not teach the multiple data subband sets are multiplexed by a frequency division multiplexing (FDM).
In an analogous art, Lin teaches the multiple data subband sets are multiplexed by a frequency division multiplexing (FDM) ([0500] One option provides FDM/TDM of subbands with different subcarrier numerologies (i.e., different subcarrier-spacing values and correspondingly different OFDM symbol lengths) in a single system bandwidth of a cell where the different subcarrier values are chosen according to the use-case specific requirements).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Lin’s method with Li’s method in order to reduce UE bandwidth capability within a wideband carrier and reduce UE power energy consumption by bandwidth adaptation. Thus, the cost of UEs can be reduced and a more flexible and power-efficient system can be achieved.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in view of Liu et al. (US 2020/0120488, relying on the foreign application CN-201710459638.5).
Regarding Claim 9, Li does not teach the multiple data subband sets are covered by a single radio frequency (RF) of the UE.
In an analogous art, Liu teaches the multiple data subband sets are covered by a single radio frequency (RF) of the UE ([0231] the RF bandwidth capability information is used to indicate a maximum bandwidth supported by at least one RF module of the user equipment, the RF retuning capability information is used to indicate a time required by the user equipment to retune an RF center frequency location, the RF retuning capability information includes information about a first guard interval and information about a second guard interval, … and the user equipment currently works on a first BP; and receive indication information sent by the network device, where the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Liu’s method with Li’s method so that the hardware cost and sizes of the UEs can be reduced.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fu et al. (US 2020/0037260) teaches method for uplink power control and bandwidth part (BWP) switching.
Amuru et al. (US 2020/0344761) teaches method for bandwidth part configurations for single carrier wideband operations.
Xiong et al. (US 2020/0077432) teaches method for enhancement on scheduling for URLLC, and activation and scheduling for NR system with multiple BWPs.
Park et al. (US 2018/0343154) teaches method for scheduling a data channel to support a user equipment using various bandwidth parts.
Jiang et al. (US 2020/0112944) teaches method for resource allocation indication with multiple BWPs.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Y.C./Examiner, Art Unit 2413                                                                                                                                                                                                        



/UN C CHO/Supervisory Patent Examiner, Art Unit 2413